                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

RICHARD A. ROYBAL,

                 Plaintiff,

v.                                                                                    CV 17-1045 JHR

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER
          This matter comes before the Court on Plaintiff Richard Roybal’s Motion to Reverse and

Remand to Agency for Rehearing, with Supporting Memorandum [Doc. 21], filed April 13, 2018.

Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b), the parties have

consented to the undersigned Magistrate Judge to conduct dispositive proceedings in this matter,

including the entry of final judgment. [Docs. 5, 10, 12]. Having studied the parties’ positions, the

relevant law, and the relevant portions of the Administrative Record (“AR”), 1 the Court grants Mr.

Roybal’s Motion and remands this case for further administrative fact finding.

     I)      INTRODUCTION

          To be considered disabled and eligible for benefits under the Social Security Act, a

claimant must demonstrate that he is unable to return to his past work. See 42 U.S.C. §§

423(d)(2)(A), 1382c(a)(3)(B). If he does so, the burden shifts to the Administration to prove that

he can still perform work that exists in “significant numbers” in the national economy. See

Raymond v. Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009). To meet this burden, the Administration


1
  Documents 16 and 16-1 through 16-42 comprise the sealed Administrative Record. The Court cites to the Record’s
internal pagination, rather than CM/ECF document and page number.

                                                       1
must prove the existence of jobs that the claimant can do despite his impairments and establish

that those jobs exist in “significant numbers.” See Chavez v. Barnhart, 126 F. App’x 434, 436

(10th Cir. 2005) (unpublished). Failure to prove both renders the Administration’s denial of

benefits unsupported by substantial evidence.

       The Tenth Circuit “has never drawn a bright line establishing the number of jobs necessary

to constitute a ‘significant number[.]’” Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).

Instead, the Trimiar court set forth “several factors [that] go into the proper evaluation of

significant numbers.” Id. In the absence of a discussion of these factors, the Court should not

supply the missing factual finding – that the number of jobs identified by the administration is

“significant” in a particular case. See Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004).

That said, the Tenth Circuit has applied the principle of harmless error to affirm the failure of the

Administration to assess the Trimiar factors in cases involving as few as 152,000 jobs. See Evans

v. Colvin, 640 F. App’x 731, 736 (10th Cir. 2016) (unpublished). Unfortunately for the

Administration, the number of jobs identified by the Administrative Law Judge in this case

(42,724) is significantly lower than 152,000.

       This is not the first time this Court has been faced with a “relatively small” number of jobs.

See Crockett v. Berryhill, CV 17-0955 JHR, 2018 WL 6250602 (D.N.M. Nov. 29, 2018) (6,400

jobs); Brandenburg v. Berryhill, CV 17-0507 JB/JHR, Doc. 27 (D.N.M. May 25, 2018), report

and recommendation adopted, 2018 WL 3062591 (D.N.M. June 21, 2018) (5,200 jobs). As such,

the Court finds itself bound by the principles of both horizontal and vertical stare decisis, insofar

as it must follow the Tenth Circuit’s legal holdings and its own application of those holdings. See

Black’s Law Dictionary, 710 (Fourth Pocket Ed. 2011). “Stare decisis is the preferred course

because it promotes the evenhanded, predictable, and consistent development of legal principles,



                                                 2
fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the

judicial process.” Janus v. Am. Fed'n of State, County, & Mun. Employees, Council 31, 138 S. Ct.

2448, 2478 (2018) (quoting Payne v. Tennessee, 501 U.S. 808, 827 (1991)). Accordingly, for the

reasons stated in Crockett and Brandenburg, reiterated and applied to this case below, the Court

will grant Mr. Roybal’s Motion to remand his case to the Administration for further fact finding.

   II)      BACKGROUND

         Mr. Roybal filed an application with the Social Security Administration for disability

insurance benefits and supplemental security income benefits under Titles II and XVI of the Social

Security Act on May 6, 2014. AR at 202-205. As grounds, Mr. Roybal alleged “Titanium Rob (sic)

in Left leg, Left shoulder, rotator cuff injury, PTSD, Anxiety, Depression, Short Term Memory

loss, Traumatice (sic) Brain Injury, Type II Diabetes, High Blood Pressure, Lower and Upper back

pain, 2-4 mild strokes.” AR at 57-58. Mr. Roybal alleged that his conditions became severe enough

to keep him from working on March 1, 2011. AR at 211. The Administration denied Mr. Roybal’s

claim initially and upon reconsideration, and he requested a de novo hearing before an

administrative law judge (“ALJ”). AR at 57-109.

         ALJ Jennifer Fellabaum held a hearing on September 28, 2016. AR at 33-56. On November

16, 2016, the ALJ issued an unfavorable decision, finding that Mr. Roybal has not been under a

disability from his alleged onset date through the date of her decision. AR at 14-31. In response,

Mr. Roybal requested review of the ALJ’s decision by the Appeals Council on December 6, 2016.

AR at 10-13. After reviewing his case, the Appeals Council denied Mr. Roybal’s request for review

on September 8, 2017. AR at 1-9. As such, the ALJ’s decision became the final decision of the

Commissioner. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). This Court now has

jurisdiction to review the decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).



                                                 3
           A claimant seeking disability benefits must establish that he is unable to engage in “any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must use a five-step sequential evaluation

process to determine eligibility for benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). 2

           At Step One of the sequential evaluation process, the ALJ found that Mr. Roybal has not

engaged in substantial gainful activity since February 13, 2014, the date of his “previous judicial

determination.” AR at 19. At Step Two, she determined that Mr. Roybal has the severe impairments

of “degenerative disc disease of the lumbar and cervical spine; left leg tibia and fibia fracture with

rods; diabetes; left ear hearing loss; depression and post-traumatic stress disorder[.]” AR at 20. At

Step Three, the ALJ concluded that Mr. Roybal’s impairments, individually and in combination,

do not meet or medically equal the regulatory “listings.” AR at 20-22. With the minor exception

of his severe impairments (Mr. Roybal contends the ALJ failed to include some at Step Two), Mr.

Roybal does not challenge these findings on appeal. [See Doc. 21].

           When a claimant does not meet a listed impairment, the ALJ must determine his residual

functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). “RFC is an administrative

assessment of the extent to which an individual’s medically determinable impairment(s), including


2
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n.1 (10th Cir. 2016):
          At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
          gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
          whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
          determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
          relevant disability regulation.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
          2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant's
          impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
          determine at step five whether the claimant has the RFC to “perform other work in the national
          economy.” Id.


                                                            4
any related symptoms, such as pain, may cause physical or mental limitations or restrictions that

may affect his or her capacity to do work-related physical and mental activities.” SSR 96-8p, 1996

WL 374184, at *2. “RFC is not the least an individual can do despite his or her limitations or

restrictions, but the most.” SSR 96-8p, 1996 WL 374184, at *1. In this case, the ALJ determined

that Mr. Roybal retains the RFC to:

       perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except
       the claimant: can occasionally lift/carry up to 50 pounds and frequently up to 25
       pounds; can sit up to six hours in an eight-hour workday; can stand and/or walk up
       to six hours in an eight-hour workday; can frequently climb ramps and stairs,
       balance, stoop, kneel, crouch and crawl; can frequently reach, finger, handle and
       feel bilaterally with non-dominant upper extremity; can never climb ladders ropes
       or scaffolds; can never be exposed to unprotected heights, hazardous materials. And
       requires work environments no louder than a typical office environment. In
       addition, the claimant requires simple routine tasks and no fast-paced production
       work. The claimant can occasionally interact with co-workers, supervisors and the
       general public.

AR at 22.

       Employing this RFC at Steps Four and Five, and relying on the testimony of a Vocational

Expert (“VE”), the ALJ determined that Mr. Roybal cannot return to his past relevant work as a

welder and hospital maintenance worker. AR at 25. However, the ALJ found that there are jobs

that exist in “significant numbers” in the national economy that Mr. Roybal can perform despite

his limitations. AR at 26. Specifically, the ALJ determined that Mr. Roybal retains the functional

capacity to work as a hospital cleaner (42,724 jobs nationally), hospital tray worker (66,076 jobs

nationally), and an industrial cleaner (12,604 jobs nationally), despite his impairments. AR at 26.

Accordingly, the ALJ determined that Mr. Roybal is not disabled as defined in the Social Security

Act and denied benefits. AR at 26-27.




                                                5
   III)     LEGAL STANDARDS

         This Court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence and whether the correct legal standards were

applied.” Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (quoting Mays v. Colvin, 739 F.3d

569, 571 (10th Cir. 2014)). A deficiency in either area is grounds for remand. Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). Importantly, the Court cannot “presume to interpose

[its] judgment for that of the ALJ.” Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).

   IV)      ANALYSIS

         In addition to the issue of whether the number of jobs at issue in this case were

“significant,” Mr. Roybal raises a number of issues related to the ALJ’s RFC finding. [See

generally Doc. 21]. Because the Court agrees that the ALJ erred by failing to make a factual finding

of whether or not the jobs at issue were “significant” in his case, it will not address Mr. Roybal’s

other claims of error, “because they may be affected by the ALJ’s treatment of this case on

remand.” Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bryant v.

Commissioner, SSA, No. 18-4040, 2018 WL 6133387, at *5 (10th Cir. Nov. 23, 2018) (citing

Watkins for this proposition).

         Relying on the VE’s testimony, the ALJ identified three jobs that Mr. Roybal allegedly

retains the capacity to perform. The Commissioner concedes that the industrial cleaner job

(representing 12,604 positions in the national economy) is inconsistent with Mr. Roybal’s RFC.

[See Doc. 23, p. 12]. Mr. Roybal also argues that the position of hospital tray worker (representing

66,076 positions in the national economy) is inconsistent with his RFC because it requires a

reasoning level of 3. [See Doc. 21 pp. 16-17]. The Commissioner does not concede this point.




                                                 6
[Doc. 23, p.14]. However, the Court finds that the hospital tray worker position should not be

considered, for several reasons.

       First, the VE, and ALJ, incorrectly identified the job’s Dictionary of Occupational Titles

(“DOT”) number. As Mr. Roybal points out, the number identified by the VE, 319.667-014, AR at

54, does not exist in the DOT. Rather, the VE appears to have been referring to the position listed

at 319.677-014 (Tray Worker). Second, as Mr. Roybal posits, the “Tray Worker” position has a

reasoning level of 3, requiring the worker to “[a]pply commonsense understanding to carry out

instructions furnished in written, oral, or diagrammatic form. Deal with problems involving several

concrete variables in or from standardized situations.” DOT 319.677-014, 1991 WL 672771. Mr.

Royal argues that a reasoning level of 3 is inconsistent with his RFC, which limits him to simple

and routine work tasks. [Doc. 21, p. 17 (citing Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir.

2005)). The Court agrees that Hackett is dispositive, as there the Tenth Circuit held that a

restriction to simple and routine work tasks is inconsistent with level three reasoning. Hackett, 395

F.3d at 1176 (citing Lucy v. Chater, 113 F.3d 905, 909 (8th Cir.1997)). As such, the only

remaining job is that of hospital cleaner, with 42,724 positions in the national economy. The

question is whether the ALJ’s factual findings as to these 42,724 jobs withstand scrutiny on

substantial evidence review.

       The pertinent statutes define disability as follows:

       an individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in the
       national economy, regardless of whether such work exists in the immediate area in
       which he lives, or whether a specific job vacancy exists for him, or whether he
       would be hired if he applied for work. For purposes of the preceding sentence (with
       respect to any individual), “work which exists in the national economy” means
       work which exists in significant numbers either in the region where such individual
       lives or in several regions of the country.

                                                 7
See 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B) (emphasis added). The pertinent regulations echo

the statutory language. See 20 C.F.R. §§ 404.1566(a), 416.966(a). 3 As such, the Tenth Circuit has

held that “the controlling statutes, federal regulations, and case law all indicate that the proper

focus generally must be on jobs in the national, not regional, economy.” Raymond v. Astrue, 621

F.3d 1269, 1274 (10th Cir. 2009); see Knott v. Califano, 559 F.2d 279, 282 (5th Cir. 1977) (“[T]he

relevant job area is not confined to the claimant’s locality.”). In fact, the pertinent regulations and

case law state “[w]e will determine that you are not disabled if your residual functional capacity

and vocational abilities make it possible for you to do work which exists in the national economy,

but you remain unemployed because of … (2) Lack of work in your local area[.]” 20 C.F.R. §§

404.1566(c), 416.966(c); Raymond, 621 F.3d at 1274 (“[T]he Commissioner is not required to

show that job opportunities exist within the local area.”) (quoting Harmon v. Apfel, 168 F.3d 289,

292 (6th Cir. 1999)).

         However, it must be remembered that these same regulations state:

         Work exists in the national economy when there is a significant number of jobs (in
         one or more occupations) having requirements which you are able to meet with
         your physical or mental abilities and vocational qualifications. Isolated jobs that
         exist only in very limited numbers in relatively few locations outside of the region
         where you live are not considered “work which exists in the national economy”.
         We will not deny you disability benefits on the basis of the existence of these kinds
         of jobs. If work that you can do does not exist in the national economy, we will
         determine that you are disabled. However, if work that you can do does exist in the
         national economy, we will determine that you are not disabled.

20 C.F.R. §§ 404.1566(b), 416.966(b) (emphasis added). As such, while the ALJ was not required

to show that there were a significant number of jobs in Mr. Roybal’s region, she was required to



3
  Stating: “We consider that work exists in the national economy when it exists in significant numbers either in the
region where you live or in several other regions of the country. It does not matter whether— (1) Work exists in the
immediate area in which you live; (2) A specific job vacancy exists for you; or (3) You would be hired if you
applied for work.”

                                                         8
show that the national jobs she identified were not isolated as a matter of fact. In other words, the

ALJ was required to determine whether or not 42,724 jobs is a significant number as applied to

“several regions of the country.” See Gutierrez v. Commissioner of Social Security, 740 F.3d 519,

528 (9th Cir. 2014) (assessing the “nationwide figure in the context of ‘several regions of the

country.’”) (citing Beltran v. Astrue, 700 F.3d 386, 390 (9th Cir. 2012)); see Beltran, 700 F.3d at

390 (“Although 1,680 jobs might seem a ‘significant number’ standing alone, distributing these

jobs between several regions across the nation shows that it is not ‘significant’ after all.”).

       As stated above, the Tenth Circuit “has never drawn a bright line establishing the number

of jobs necessary to constitute a ‘significant number[.]’” Trimiar v. Sullivan, 966 F.2d 1326, 1330

(10th Cir. 1992). While the court has suggested that “the number appears to be somewhere between

100 . . . and 152,000[,]” Evans v. Colvin, 640 F. App’x 731, 736 (10th Cir. 2016), it has made clear

that “each case should be evaluated on its individual merits,” Trimiar, 966 F.2d at 1330, unless

harmless error applies. See Evans, 640 F. App’x at 736. In Trimiar, the Tenth Circuit adopted

several factors that an ALJ “should consider . . . in determining whether work exists in significant

numbers.” Id. These factors include: “the level of the claimant’s disability; the reliability of the

vocational expert’s testimony; the distance the claimant is capable of travelling to engage in the

assigned work; the isolated nature of the jobs; the type and availability of such work, and so on.”

Id. (quoting Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988), in turn quoting Hall v. Bowen,

837 F.2d 272, 275 (6th Cir.1988)). “The decision should ultimately be left to the ALJ’s common

sense in weighing the statutory language as applied to a particular claimant’s factual situation.” Id.

       As the Sixth Circuit has said, “[d]isability insurance . . . is not available to fund a claimant’s

decision to live far from his job.” Taskila v. Commissioner of Social Security, 819 F. 3d 902, 905

(6th Cir. 2016) (quoting Harmon v. Apfel, 168 F.3d 289, 292 (6th Cir. 1999)). However, an ALJ



                                                   9
must consider the “intrinsic” effects of a claimant’s impairments when determining whether a

certain number of jobs is “significant,” “because they prevent the claimant from accessing certain

jobs in the local or national economy.” Taskila, 819 F.3d at 906. “That an ALJ must tailor the

determination of what is significant to the facts of each claimant’s case is why we have said that

ALJs ‘should consider many criteria in determining whether work exists in significant numbers.’”

Id. (quoting Hall v. Bowen, 837 F.2d at 275).

       The factors borrowed from the Sixth Circuit in Trimiar do not apply when the number of

available jobs is “much larger” than the 650 to 900 regional jobs at issue there. See Raymond, 621

F.3d at 1274 n.2; see also Harmon, 168 F.3d at 292 (“Certainly 700,000 jobs, with no indication

of gross concentration in a few areas, is a ‘significant number of jobs in the national economy.”);

Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (discussing the principles of harmless

error and stating that “[s]uch an approach might have been open to us here had the number of

available jobs identified by the VE not been one hundred but considerably greater.”). However,

the Tenth Circuit, like the Sixth Circuit, has never drawn a line delineating how much “much

larger” is. Taskila, 819 F.3d at 906.

       The Commissioner points to the unpublished case of Rogers v. Astrue, 312 F. App’x 138,

141 (10th Cir. 2009), as an example where the Tenth Circuit affirmed 11,000 national jobs as being

“significant.” [See Doc. 22, p. 23]. The Court is not convinced by this citation for two reasons.

First, the claimant in Rogers did not argue that 11,000 was not a significant number. Thus, the

Tenth Circuit’s decision did not address the issue. Second, the only Tenth Circuit case the Court

is aware of to have addressed Rogers, Evans v. Colvin, does not rely upon it to establish the

minimum number of jobs to be enough for harmless error. See Evans, 640 F. App’x at 736 (“As

Trimiar pointed out, there is no bright-line answer to how many jobs are enough for a court to say,



                                                10
as a matter of law, that the number is significant, but the number appears to be somewhere between

100, the number of jobs in Allen that we refused to consider significant for harmless-error

purposes, and 152,000, the lowest number of jobs we have considered (in Stokes ) to be sufficient

so far for application of harmless error.”). Put another way, the Commissioner has given this Court

no reason to rely on Rogers when the Tenth Circuit was unwilling to do so.

       The Commissioner’s best argument relies on a thoughtful decision of this Court, the

honorable Karen Molzen presiding. [See Doc. 23, p. 15 (citing King v. Berryhill, CV 16-1147

KBM, 2018 WL 851358, at *12-14 (D.N.M. Feb. 12, 2018))]. In King, Judge Molzen found 47,500

jobs to be nationally significant, and applied harmless error to affirm the ALJ’s conclusion that the

claimant was not disabled. King, 2018 WL 851358, at *13. In doing so, however, Judge Molzen

determined that the Trimiar factors do not apply to cases involving national numbers. See id.

(“Where the focus is on national availability of jobs, however, the particularized Trimiar inquiry

would confuse the issues.”). This Court cannot agree with this conclusion, for one very important

reason: the Sixth Circuit, from which the Trimiar factors were borrowed, does not draw such a

distinction. See Taskila, 819 F.3d at 904 (quoting Hall v. Bowen, 837 F.2d 272, 275 (6th Cir.1988);

see id. at 905 (“While the frame of reference has changed, the standard of review has not. The

current inquiry—focused on nationwide jobs, not just jobs in the claimant’s locale—is no less

claimant-specific than the one Judge Friendly adopted.”). Rather, “[a]n ALJ must consider these

‘intrinsic’ effects because they [may] prevent the claimant from accessing certain jobs in the local

or national economy.” Taskila, 819 F.3d at 906. In other words, the Sixth Circuit applies the

Trimiar factors (borrowed from Hall), despite the law’s current focus on jobs in the national

economy.




                                                 11
        Thus, Judge Molzen’s decision, while thoughtful, is neither binding on nor persuasive to

this Court. The significant numbers inquiry is a fact question reviewed for substantial evidence,

not a legal question to be reviewed as a matter of statutory interpretation. Taskila, 819 F.3d at 905.

Thus, “[t]he Tenth Circuit has emphasized that ‘the issue of numerical significance entails many

fact-specific considerations requiring individualized evaluation’ and, as such, ‘the evaluation

should ultimately be left to the ALJ’s common sense in weighing the statutory language as applied

to a particular claimant’s factual situation.’” Padilla v. Berryhill, CV 16-0106 KK, 2017 WL

3412089, at *11 (D.N.M. Mar. 28, 2017) (quoting Allen v. Barnhart, 357 F.3d 1140, 1144 (10th

Cir. 2004)). Therefore, unless the number of jobs in a case reaches levels affirmed by the Tenth

Circuit as significant as a matter of law, the Court declines to apply harmless error in the absence

of a proper Trimiar analysis.

        Ultimately, as in Crockett and Brandenburg, the Court is hesitant to find that 42,724

national jobs are “significant” as a matter of law. See CV 17-0955 JHR, Doc. 25, pp. 9-10; CV 17-

0507 JB/JHR, Doc. 27, p. 8. In those cases, the Court held that the ALJ was required to engage in

a Trimiar analysis to determine whether the number of jobs there (6,400 and 5,200 nationally)

were significant as a matter of fact. See id. (citing Taskila, 819 F.3d at 905, for the proposition that

it is “impossible to determine the number of jobs that is ‘significant’ enough—without taking into

account [the claimant’s] individual circumstances.”). While the Court recognizes that the number

of jobs here is larger than those at issue in Crockett and Brandenburg, as the Tenth Circuit stated,

“each case should be evaluated on its individual merits.” Trimiar, 966 F.2d at 1330.

        The ALJ failed to engage in a discussion of the Trimiar factors in this case, see AR at 26,

and the Commissioner does not argue otherwise. [See generally Doc. 22, pp. 22-23]. Therefore,

“because the ALJ failed to evaluate the Trimiar factors and make specific factual findings



                                                  12
regarding the numerical significance requirement, [the Court] cannot properly review this issue.”

Rhodes v. Barnhart, 117 F. App’x 622, 532 (10th Cir. 2004) (unpublished). As the Tenth Circuit

has stated:

        Trimiar’s insistence on an antecedent exercise of judgment by the ALJ is not novel.
        On the contrary, it is consistent with, if not compelled by, our broader recognition
        that as a court acting within the confines of its administrative review authority, we
        are empowered only to review the ALJ’s decision for substantial evidence and …
        we are not in a position to draw factual conclusions on behalf of the ALJ.

Allen, 357 F.3d at 1144 (quotations omitted). Absent the proper analysis by the ALJ, this Court

cannot confidently say that 42,724 jobs, spread across several regions of the country, are

significant as a matter of fact, and the Court declines the Commissioner’s invitation to find them

significant as a matter of law.

   V)         CONCLUSION

        Until the Administration or a higher court draws a definitive line establishing the number

of national jobs that is “significant” as a matter of law, Administrative Law Judges in this circuit

must adhere to the principles set forth in Trimiar and engage in the factoral analysis it sets forth

when the number of national jobs at issue is significantly lower than 152,000. Because the ALJ

did not comply with Trimiar here, the Court must reverse and remand this case for further

proceedings.

        Wherefore, IT IS THEREFORE ORDERED that Plaintiff Richard Roybal’s Motion to

Reverse and Remand to Angency for Rehearing, with Supporting Memorandum [Doc. 21] is

GRANTED and the decision of the Commissioner is REVERSED AND REMANDED for further

proceedings consistent with this decision.

                                                      ______________________________
                                                      Jerry H. Ritter
                                                      U.S. Magistrate Judge
                                                      Presiding by Consent

                                                 13
